DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a first pad-level dielectric layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 depends on claim 1, which recites “a first pad-level dielectric layer” in line 4.  Therefore, it is unclear if the pad-level dielectric layer of claim 2 is referring to the pad-level dielectric layer of claim 1, or a separate pad-level dielectric layer.
For the purposes of examination, the Examiner has interpreted claim 2 to mean any pad-level dielectric layer disclosed in the prior art.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Morifuji et al. (PG Pub. No. US 2013/0256881 A1) in view of Carey et al. (US 5,597,469 A).
Regarding claim 1, Morifuji teaches a method of forming a semiconductor structure, comprising: 
providing a first semiconductor die including first semiconductor devices (¶ 0076: 1, comprising unillustrated IC devices), first metal interconnect structures (¶ 0077: metal electrode 2), and first metal bonding pads (¶ 0092: metal layer 15) having first concave top surfaces (fig. 10: 15 comprises concave top surface) embedded in a pad-level mask layer (¶ 0092 & fig. 11: 15 embedded in mask 60); 
forming metallic bump portions (¶¶ 0092, 0128: bump material 16, formed with metal such as Au or Cu) directly on the first concave top surfaces of the first metal bonding pads while a top surface of the first pad-level mask layer is physically exposed (fig. 11: 
providing a second semiconductor die including second semiconductor devices (¶ 0100 & fig. 16: 401, comprising device 410), second metal interconnect structures (¶ 0107: unillustrated conductor layers), and second metal bonding pads (¶ 0107 & fig. 20: 421); and 
attaching the second semiconductor die to the first semiconductor die by bonding the second metal bonding pads to the metallic bump portions via metal-to-metal bonding (¶ 0108 & fig. 20: bumps 406, equivalent to bumps 6 of figs. 2-15, bonded to the metal pads 421).
Morifuji further teaches the pad-level mask layer comprises removable material (¶ 0093 & fig. 12), but is silent to the mask comprising dielectric material.
Carey teaches a method of forming a metallic bump portion (col. 5 lines 35-36: 40, similar to 16 of Morifuji) directly on the top surfaces of metal bonding pads while a top surface of a pad-level mask layer is physically exposed (fig. 4: 40 formed on top surfaces of bonding pads 14/20, which correspond to 15 of Morifuji while top surface of mask 30 is physically exposed) by selectively depositing a metallic material on the top surfaces of the first metal bonding pads employing a selective metal deposition process while suppressing growth of the metallic material on the physically exposed top surface of the first pad-level mask layer (fig. 4 & related text: 40 selectively deposited on surfaces of 14/20 while 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the pad-level mask of Morifuji with the material of Carey, as a means to provide removable material with structural properties suitable for electroplating the metallic bump material, as well as providing a pattern capable of suppressing deposition of the metallic bump material (Carey, col 5 lines 1-5).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the dielectric material of Carey would be suitable to provide the removable, patterned pad-level mask of Morifuji.

Regarding claim 3, Morifuji in view of Carey teaches the method of Claim 1, wherein the metallic bump portions are formed by a selective metal chemical vapor deposition, electroplating or electroless plating process that grows a metallic material of the metallic bump portions from physically exposed first concave top surfaces of the first metal bonding pads (Morifuji , ¶ 0092: 16 formed on exposed portions of 15 by plating) while suppressing growth of the metallic material from dielectric surfaces (Morifuji, fig. 11: 16 is suppressed from forming on top surfaces of 60).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morifuji in view of Carey as applied to claim 1 above, and further in view of Okamura (Patent No. US 6,353,266 B1).
Regarding claim 2
the first metal bonding pads are formed by forming pad-level recesses (Morifuji, ¶ 0091: opening 4a) within a first pad level dielectric layer (Morifuji, ¶ 0091: pattern 4 formed from dielectric layer 14) that overlies the first metal interconnect structures (Morifuji, figs. 8-9: 14 formed over 2), depositing at least one metallic material in the pad-level recesses and over the first pad level dielectric layer (Morifuji, ¶ 0092 & fig. 10: metallic material 15 deposited over 4), and removing the at least one metallic material from above a horizontal plane including a top surface of the first pad level dielectric layer (Morifuji, fig. 12: portions of 15 removed from above top surface of 4); and
remaining portions of the at least one metallic material in the pad-level recesses constitute the first metal bonding pads (Morifuji, fig. 12: 5 formed from remaining portions of 15).
Morifuji in view of Carey is silent to removing metallic material 15 from above dielectric layer 4 includes chemical mechanical planarization with collateral dishing of the at least one metallic material over regions of the pad-level recesses.
Okamura teaches forming a bond pad (col. 2 line 29: 12, corresponding to 5 of Morifuji) with a concave surface (fig. 1: 12 comprises a concave top surface similar to 5 of Morifuji), the bond pad formed by removing metallic material from above a cover film (col. 2 line 28: 14, corresponding to 14/4 of Morifuji) by chemical mechanical planarization with collateral dishing of the at least one metallic material (col. 2 lines 58-60: central part of pad 12 is formed concavely through CMP dishing) over regions of a pad-level recess (col. 2 line 44: opening 13, corresponding to 4a of Morifuji).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the concave pad surface of Morifuji in view of Carey with the chemical mechanical planarization of Okamura, to provide the solder ball arranged at the central part of the pad in self-aligned manner 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morifuji in view of Carey as applied to claim 1 above, and further in view of Migita et al. (PG Pub. No. US 2012/0049367 A1).
Regarding claim 4, Morifuji in view of Carey teaches the method of Claim 1, wherein the metallic bump portions comprise a metallic material that is different from copper (Morifuji, ¶ 0128: bump electrode comprises Au or solder).  Morifuji in view of Carey further teaches metal bonding pads are barrier layers comprising titanium (Marifuji, ¶ 0021).
Morifuji in view of Carey is silent to wherein the first metal bonding pads and the second metal bonding pads comprise copper.
Migita teaches a bump electrode (fig. 4C) comprising a solder or gold bump (¶ 0039: bump 8/9 comprises solder or gold, similar to bump material of Morifuji) formed on a barrier layer (¶ 0021: 5, corresponding to 5 and 21 of Morifuji), wherein the barrier layer comprises copper (¶ 0021: 5 comprises a stacked structure of Ti and Cu).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the metal bonding pads of Morifuji in view of Carey with the copper material of Migita, as a 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the stacked structure of Ti and Cu of Migita is suitable for the intended use as the barrier layer of Morifuji. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morifuji in view of Carey and Migita as applied to claim 4 above, and further in view of Chang et al. (PG Pub. No. US 2018/0151527 A1).
Regarding claim 5, Morifuji in view of Carey and Migita teaches the method of Claim 4, comprising a metallic bump portion (Morifuj, 6) comprising material different from copper (Morifuji, ¶ 0128: bump comprises Au).
Morifuji in view of Carey and Migita is silent to wherein the metallic material of the metallic bump portions consists essentially of an elemental metal selected from cobalt, ruthenium, and molybdenum.
Chang teaches a semiconductor structure (fig. 1 among others) comprising a metallic bump (¶ 0022: 120, corresponding to 6 of Morifuji) comprising metallic portions (¶ 0032: 116, 118), wherein metallic material of a metallic bump portion consists essentially of an elemental metal selected from cobalt, ruthenium, and molybdenum (¶ 0032: at least bump portion 118 is ruthenium).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the bump of Morifuji in view of Carey and Migita with the material of Chang, as a means to 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the metal material of Chang is suitable for the intended use as the bump electrode of Morifuji in view of Carey and Migita.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Morifuji in view of Carey as applied to claim 1 above, and further in view of Duh et al. (PG Pub. No. US 2010/0244266 A1).
Regarding claim 26, Morifuji in view of Carey teaches the method of Claim 1, comprising metal-to-metal bonding (Morifuji, ¶ 0108 & fig. 20: bumps 406, equivalent to metallic bumps 6 of figs. 2-15, bonded to the metal pads 421)
Morifuji in view of Carey is silent to wherein the metal-to-metal bonding anneals the metallic material of the metallic bump portions without melting or reflowing the metallic material.
 Duh teaches a method of bonding a metallic bump (¶ 0025: 30) on a first substrate (¶ 0025: 12) to a metal pad (¶ 0025: 20) on a second substrate (¶ 0025: 11), wherein the metal-to-metal bonding anneals the metallic material of the metallic bump portions without melting or reflowing the metallic material (¶ 0028: solder member 30 contacts metal bonding member 40 after an extended heat-treatment.  Note that Duh is silent to the extended heat treatment causing 30 to melt or reflow).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the bonding of Morifuji in view of Carey with the heat treatment of Duh, as a means to prevent voids which weaken the bonding capability between the bumps and the pads (Duh, ¶ 0007), promoting the strength and reliability of the connection of a chip and a substrate (Duh, ¶ 0009). 

Allowable Subject Matter
Claims 6 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Morifuji in view of Carey teaches the method of Claim 1, wherein:
the metallic bump portions have a greater thickness at a center portion than at an edge portion (fig. 2: 6 formed in a ball shape, and has greater thickness in center than at edge); and
the center portions of the metallic bump portions contact the top surfaces of the second metal bonding pads (fig. 20: center portion of 406, corresponding to 6 of fig. 2, contacts top surface of 421).
Morifuji is silent to wherein the metallic bump portions have a greater thickness at a center portion than at an edge portion during the selective metal deposition process, and center portions of the metallic bump portions contact second concave top surfaces of the second metal bonding pads.
Aoyagi teaches bonding pads (¶ 0070: 200, corresponding to 421 of Morifuji) with concave surfaces (fig. 2: 200 has concave surface), and center portions of metallic bumps (¶ 0067: 100, corresponding to 6/406 of Morifuji) contacting the concave top surfaces of the second metal bonding pads (figs. 6-7: center portions of 100 contact concave top surfaces of 200).
Morifuji and Aoyagi fail to teach wherein the metallic bump portions have a greater thickness at a center portion than at an edge portion during the selective metal deposition process.
Lee et al. (PG Pub. No. US 2010/0155946 A1) teaches forming metallic bump portions (¶ 0022: 154) directly on top surfaces of metal bonding pads (¶ 0117: 112) while a top surface of a pad-level dielectric layer is physically exposed (¶¶ 0027-0029 & figs. 2A-2C: 154 formed on top surface of 112 
Kim et al. (PG Pub. No. US 2006/0035453 A1) teaches metallic bumps (¶ 0028: 110) selectively deposited on concave surfaces of bond pads (¶ 0026: 106) embedded in a dielectric layer (¶ 0031: 108), wherein the metallic bumps have a greater thickness at a center portion than at an edge portion during the selective metal deposition process (¶ 0037 & fig. 5G: 110 deposited with greater thickness at a center portion than edge portion).  However, Kim is silent to the metallic bumps subsequently bonded to second metal bonding pads of a second semiconductor die, as indirectly required by claim 6
Claims 21-25 depend on claim 6 and are allowed for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shen (PG Pub. No. US 2014/0004697 A1).  teaches a method of forming a metallic bump portion (¶ 0021: 31, comprising material similar to 16 of Morifuji) directly on the top surfaces of metal bonding pads (¶ 0022: 31 formed directly on top surfaces of bonding pads 13, corresponding to 15 of Morifuji) while a top surface of a pad-level mask layer is physically exposed (¶ 0021 & fig. 1: 31 formed directly on surfaces of 13 while top surface of mask 21 is physically exposed) by selectively depositing a metallic material on the top surfaces of the first metal bonding pads employing a selective metal deposition process while suppressing growth of the metallic material on the physically exposed top surface of the first pad-level mask layer (¶ 0021: 31 selectively deposited on 13 while suppressing growth of 31 on 
Hu et al. (PG Pub. No. US 2008/0257595 A1) teaches metallic bump 24/26 selectively formed on recessed pad 22 embedded in solder mask 23 (fig. 2E).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/               Examiner, Art Unit 2894